 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: a.
DATE FILED: 12/20/2019

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

MARCO VERCH,

Plaintiff,
1:19-ev-10257 (ALC)
-against-

ORDER
DUN & BRADSTREET CORPORATION,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

In addition, it having been reported to this Court that this case has been or will be settled,
it is hereby ORDERED that the above-captioned action is discontinued without costs and without
prejudice to restoring the action to this Court’s calendar if the application to restore the action is
made within thirty days.
SO ORDERED.
Dated: December 20, 2019 JZ (Lhe
New York, New York (Arde o)—
~ ANDREW L. CARTER, JR.
United States District Judge

 
